    Case 13-91928-BHL-13                Doc 58       Filed 10/24/18        EOD 10/24/18 11:30:14              Pg 1 of 1
                                        UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF INDIANA
                                              NEW ALBANY DIVISION

IN RE: RICKY CHESLEY THOMPSON
       LAVONNA MARIE THOMPSON
Debtor                                                                              CASE NO: 13-91928-BHL-13


                                            NOTICE OF PLAN COMPLETION

       The Chapter 13 Trustee hereby certifies that the Debtor(s) has/have completed all payments under the
confirmed Chapter 13 plan.

        If the Debtor(s) is/are eligible for a discharge, the Debtor(s) is/are now required to file a Motion for Entry of
Chapter 13 Discharge and Debtor’s Certification of Eligibility on the Court’s forms. Those forms are available on the
Bankruptcy Court’s website at www.insb.uscourts.gov under Forms/Local/Chapter 13. (If applicable, the Debtor(s)
must also send notice of the filing of the Certification of Eligibility to any holder of a domestic support obligation.)
Please contact your attorney with help in filing these forms.

      FAILURE TO FILE THESE REQUIRED PLEADINGS WITHIN 30 DAYS AFTER THE FILING OF
THIS NOTICE MAY RESULT IN THE CLOSING OF THE CASE WITHOUT A DISCHARGE.

                                                               _/s/ Joseph M. Black, Jr
                                                               Joseph M. Black, Jr.,
                                                               Chapter 13 Standing Trustee
                                                               PO Box 846
                                                               Seymour, IN 47274
                                                               Phone: (812) 524-7211
                                                               Fax:     (812) 523-8838
                                                               Email: jblacktrustee@trustee13.com

                                                    CERTIFICATE OF SERVICE
          I hereby certify that on October 24, 2018, a copy of the NOTICE OF PLAN COMPLETION was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic Case Filing System. Parties may access
this filing through the Court's system.

LAW OFFICE OF MARK S ZUCKERBERG         filings@mszlaw.com
U.S. Trustee         ustpregion10.in.ecf@usdoj.gov

        I further certify that on October 24, 2018, a copy of the NOTICE OF PLAN COMPLETION was mailed by first-class,
U.S. Mail, postage prepaid, and properly addressed to the following:

RICKY CHESLEY THOMPSON
1440 W PRIVATE RD 690 N
NORTH VERNON, IN 47265

LAVONNA MARIE THOMPSON
1440 W PRIVATE RD 690 N
NORTH VERNON IN 47265

                                                               _/s/ Joseph M. Black, Jr.
                                                               Joseph M. Black, Jr., Trustee
